Exhibit 10.10

No. 1087

AWARD AGREEMENT

 

Optionee: William Campbell    Grant Date: May 18, 2006 Per Share Exercise Price:
$2.10    Number of Shares:- 50,000- Plan: DHB Industries, Inc. 2005    Option
Type: Nonqualified Stock Option Omnibus Equity Incentive Plan   

AWARD AGREEMENT (this “Agreement”) dated as of the Grant Date specified above
between DHB Industries, Inc., a Delaware corporation (the “Company”), and the
Optionee specified above, pursuant to the Plan specified above as in effect and
as amended from time to time.

1. Incorporation By Reference. This Agreement is subject in all respects to the
terms and provisions of the Plan, all of which are by this reference made a part
of and incorporated in this Agreement. Any capitalized term not defined in this
Agreement shall have the meaning ascribed to it in the Plan. If and to the
extent this Agreement and the Plan conflict, the Plan shall control.

2. Grant of Option. The Company grants to the Optionee, as of the Grant Date
specified above, an option (the “Option”) to acquire the number of Shares of the
Company’s common stock specified above (the “Option Shares”) from the Company at
the Per Share Exercise Price specified above. The Option is not intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code.

3. Exercise of Option.

(a) Except as otherwise provided in the Plan and this Agreement, the Option
shall vest and become exercisable as to 100% of the Option Shares (subject to
adjustment in accordance with Section 9) on the Grant Date.

(b) The Option may not be exercised for a fractional share of common stock.

4. Method of Exercise and Payment. To exercise the Option, the Optionee must
deliver a written notice, in such manner and form as the Company may require, to
the Company’s corporate secretary or the secretary’s designee on any business
day. The notice must specify the number of the Option Shares the Optionee wants
to acquire, the date of grant of the Option, the aggregate purchase price for
the shares with respect to which the Option is exercised, and the effective date
of exercise (no earlier than the date of receipt of such notice by the Company).
The notice must be accompanied by payment, made in the manner set forth in the
Plan, of (i) the aggregate purchase price for the



--------------------------------------------------------------------------------

Option Shares to be acquired (except as otherwise provided in the following
sentence), and (ii) unless the Committee administering the Plan determines
otherwise, the amount of any taxes (including, without limitation, any FICA,
FUTA and similar taxes) required to be withheld and paid by the Company or its
Related Entity in connection with the exercise of the Option, as determined by
the Committee. Notwithstanding the preceding sentence, the Optionee may elect in
the notice of exercise to make a cashless exercise of the Option, in which event
the amount described in clause (i) of the immediately preceding sentence shall
not be required to be paid to the Company and the Company shall deliver to the
Optionee the number of Option Shares determined as follows

 

     X = Y [(A-B)/A]   Where:         X = the number of Option Shares to be
issued to the Optionee.      Y = the number of Option Shares with respect to
which this Option is being exercised.      A = the average of the closing bid
prices for the five most recent business days preceding the date of exercise on
which the common stock of the Company has traded on the primary exchange or
market on which it is listed.      B = the Per Share Exercise Price.

Notwithstanding the above, the Company may decline to effect such a cashless
exercise of the Option or any portion thereof if the Committee determines that
such an exercise would conflict with any law, governmental or regulatory
requirement, or contractual obligation to which the Company is subject.

5. Termination. Unless terminated earlier in accordance with this Agreement, the
Option shall terminate as and to the extent provided in the Plan, and, in any
event, the Option shall expire the day immediately preceding the tenth
anniversary of the Grant Date, and thereafter shall no longer be exercisable.

6. Dividends. The Option shall not entitle the Optionee to receive any dividend
declared on the Company’s common stock prior to the delivery of Option Shares
pursuant to the exercise of the Option.

7. Non-transferability. Neither the Optionee nor the Optionee’s beneficiaries
shall sell, exchange, transfer, assign, or otherwise dispose of the Option or
any rights or interests therein, other than by testamentary disposition by the
Optionee or the laws of descent and distribution, or except as

 

2



--------------------------------------------------------------------------------

the Committee administering the Plan may otherwise determine subject to such
terms and conditions as may be imposed by the Committee in its sole discretion.
Neither the Optionee nor the Optionee’s beneficiaries shall pledge, encumber, or
otherwise hypothecate the Option or any rights or interests therein in any way
at any time. The Option shall not be subject to execution, attachment, or
similar legal process. Any attempted sale, pledge, or other disposition of the
Option in violation of this paragraph shall be void and of no force or effect.

8. Representation. The Optionee represents that the Optionee is an individual
providing services to the Company or a Related Entity and eligible to receive
the Option under the Plan.

9. Adjustments. The number and kind of Option Shares subject to delivery
hereunder, the Per Share Exercise Price, and other terms of this Agreement shall
be subject to adjustment under the circumstances and to the extent provided in
the Plan.

10. Entire Agreement; Amendment. This Agreement is an Award Agreement under the
Plan; contains, together with the Plan itself, the entire agreement between the
parties; and supersedes any other oral and written agreements previously entered
into by the parties concerning the same subject matter. This Agreement may be
modified or rescinded only with the written consent of both parties.

11. Governing Law. Delaware law shall govern this Agreement and its
interpretation. The issuance of the Option (and the Option Shares upon exercise
of this Option) pursuant to this Agreement shall be subject to, and shall comply
with, any applicable requirements of any federal and state securities laws,
rules, and regulations (including but not limited to the Securities Act, the
Exchange Act, and the respective rules and regulations promulgated thereunder)
and any other applicable law or regulation.

12. Binding Effect. This Agreement shall bind and inure to the benefit of the
Company and its successors and assigns.

13. Notices. Any and all notices or other communications hereunder (including
without limitation any notice of exercise) shall be in writing and shall be
deemed given and effective (i) when transmitted by facsimile (confirmed
electronically), if such notice or communication is delivered via facsimile to
the facsimile number specified in this Section; (ii) on the first business day
after it is sent by nationally recognized overnight courier service to the
address specified in this Section, or (iii) upon actual receipt by the party to
whom such notice is required to be given. The addresses for such communications
shall be: (i) if to the Company, to DHB Industries, Inc., 400 Post Avenue, suite
303, Westbury, New York 11590, Attn: Dawn Schelgel, Facsimile No:
(516) 997-5051, or (ii) if to the Optionee, to the address for such Optionee
appearing on the books and records of the Company or a Related Entity, or such
other address as the Optionee may provide to the Company by written notice under
this Agreement.

14. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

3



--------------------------------------------------------------------------------

DHB INDUSTRIES, INC. By:       Name:       Title:    

      William Campbell

 

4



--------------------------------------------------------------------------------

FORM OF ELECTION TO PURCHASE

To by DHB Industries, Inc.:

The undersigned is the Holder of Warrant No. 1087 (the “Warrant”) issued by DHB
Industries Inc., a Delaware corporation (the “Company”). Capitalized terms used
herein and not otherwise defined have the respective meanings set forth in the
Warrant.

 

1. The Warrant is currently exercisable to purchase a total of ______ Warrant
Shares.

 

2. The undersigned Holder hereby exercises its rights with respect to _____
Warrant Shares pursuant to the Warrant (“Exercised Share Number”).

 

3. The Holder intends that payment of the Exercise Price shall be made as (check
one):

¨ “Cash Exercise”

¨ “Cashless Exercise”

(a) If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$________ to the Company in accordance with the terms of the Warrant (equal to
the Exercised Share Number multiplied by the Exercise Price of $6.85 per Warrant
Share).

(b) If the Holder has elected a Cashless Exercise, the average of the closing
bid prices for the five Trading Days immediately prior to (but not including)
the Date of Exercise equals: $________.

 

4. Number of shares of Common Stock to be issued to the Holder equals _______
(equal to Exercised Share Number if using Cash Exercise, or based on Cashless
Exercise Formula per Section 9(b) of the Warrant).

By its delivery of this Form of Election To Purchase, the Holder represents and
warrants to the Company that in giving effect to the exercise evidenced hereby
the Holder will not beneficially own in excess of the number of shares of Common
Stock (determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended) permitted to be owned under Section 11 of the Warrant
to which this notice relates.

The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of Barry Berkman.

Please print

Dated: ______________                    Name of Holder _____________________

Address ________________________________________________________________

Name _____________________      Title _______________

Social Security or Tax ID: Number ____________________

Signature: __________________________________

 

5